Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8-12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Patent Pub. No. 2017/0213984).
	Regarding Claim 1
	Formula 1 of Kim discloses a Heterocyclic compound represented by the following Chemical Formula 1, wherein R2 to R5 are the same as or different from each other, and each independently selected from the group consisting of hydrogen; deuterium; a halogen group; -CN; a substituted or unsubstituted alkyl group; a substituted or unsubstituted alkenyl group; a substituted or unsubstituted alkynyl group; a substituted or unsubstituted alkoxy group; a substituted or unsubstituted cycloalkyl group; a substituted or unsubstituted heterocycloalkyl group; a substituted or unsubstituted aryl group; a substituted or unsubstituted heteroaryl group; -SiRR’R"; -

	Regarding Claim 2
	Kim discloses the "substituted or unsubstituted" means being substituted with one or more substituents selected from the group consisting of C1 to C60 linear or branched alkyl; C2 to C60 linear or branched alkenyl; C2 to C60 linear or branched alkynyl; C3 to C60 monocyclic or polycyclic cycloalkyl; C2 to C60 monocyclic or polycyclic heterocycloalkyl; C6 to C60 monocyclic or polycyclic aryl; C2 to C60 monocyclic or polycyclic heteroaryl; -SiRR'R"; -P(=O)RR'; C1 to C20 alkylamine; C6 to C60 monocyclic or polycyclic arylamine; and C2 to C60 monocyclic or polycyclic heteroarylamine, or being unsubstituted, or being substituted with a substituent linking two or more substituents selected from among the substituents illustrated above, or being unsubstituted, and R, R' and R" have the same definitions as in Chemical Formula 1 [0010-0012].
	
	Regarding Claim 3
	Kim discloses R2, to R5 are the same as or different from each other. and each independently hydrogen, or two or more groups adjacent to each other bond to each other to form a C2 to C40 aromatic hydrocarbon ring [0012].
	
	Regarding Claim 4
	Kim discloses L1 and L2 are the same as or different from each other, and each independently a C6 to C40 arylene group; or a C2 to C40 heteroarylene group, Z1 and Z2 are the same as or different from each other, and each independently hydrogen; a 
	
	Regarding Claim 5
	Kim discloses Ra is hydrogen [0113].
	
	Regarding Claim 8
	FIG. 1 of Kim discloses an organic light emitting device comprising: a first electrode (2): a second electrode (7) provided opposite to the first electrode: and one or more organic material layers provided between the first electrode and the second electrode, wherein one or more layers of the organic material layers comprise the heterocyclic compound Claim 1.

	Regarding Claim 9
	FIG. 1 of Kim discloses the organic material layer (3-6) comprises a light emitting layer, and the light emitting layer comprises the heterocyclic compound [0012].

	Regarding Claim 10
	FIG. 1 of Kim discloses the organic material layer comprises an electron injection layer or an electron transfer layer (6), and the electron injection layer or the electron transfer layer comprises the heterocyclic compound [0017].


	FIG. 1 of Kim discloses the organic material layer comprises an electron blocking layer or a hole blocking layer, and the electron blocking layer or the hole blocking layer comprises the heterocyclic compound [0357].

	Regarding Claim 12
	FIG. 1 of Kim discloses one, two or more layers selected from the group consisting of a light emitting layer, a hole injection layer, a hole transfer layer, an electron injection layer. an electron transfer layer, an electron blocking layer and a hole blocking layer.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Cheng (U.S. Patent Pub. No. 2014/0284556).
	Regarding Claim 6
	Kim discloses Claim 1. 

	Formula (I) of Cheng discloses a similar heterocyclic compound, wherein Chemical Formula 1 is represented by any one of the following Chemical Formulae 2 to 9 [0013]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kim, as taught by Cheng. The ordinary artisan would have been motivated to modify Kim in the above manner for purpose of improving thermal stability (Para. 7 of Cheng).

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Yokoyama (U.S. Patent Pub. No. 2011/0175079).
	Regarding Claim 7
	Kim discloses Claim 1. 
Kim fails to disclose “Chemical Formula 1 is represented by any one of the following compounds”.
	Yokoyama discloses a similar heterocyclic compound, wherein Chemical Formula 1 is represented by any one of the following compounds [0057]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kim, as taught by Yokoyama. The ordinary artisan would have been motivated to modify Kim in the above manner for purpose of improving thermal stability (Para. 7 of Yokoyama).
	
Claims 13-15 rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Yoon (U.S. Patent Pub. No. 2016/0285010).
	Regarding Claim 13
	Kim discloses Claim 1. 
Kim fails to disclose “a first electrode: a first stack provided on the first electrode and comprising a first light emitting layer: a charge generation layer provided on the first stack: a second stack provided on the charge generation layer and comprising a second light emitting layer: and a second electrode provided on the second stack”.
	FIG. 2 of Yoon discloses a similar heterocyclic compound, comprising a first electrode (110): a first stack (ST1) provided on the first electrode and comprising a first light emitting layer (140); a charge generation layer (160) provided on the first stack: a second stack (ST2) provided on the charge generation layer and comprising a second light emitting layer (190); and a second electrode (220) provided on the second stack. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kim, as taught by Yoon. The ordinary artisan would have been motivated to modify Kim in the above manner for purpose of reducing operation voltage and improving efficiency (Para. 3 of Yoon).
	
	Regarding Claim 14
	Yoon discloses the charge generation layer comprises the heterocyclic compound [0081].
	
	Regarding Claim 15


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892